UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7941



DULAINE LOTHRARP,

                                            Petitioner - Appellant,

          versus


NORA HUNT; ROY COOPER, Attorney General for
State of North Carolina,

                                           Respondents - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-03-568)


Submitted:   June 22, 2005                   Decided:   July 7, 2005


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Noell Peter Tin, TIN, FULTON, GREENE & OWEN, P.L.L.C., Charlotte,
North Carolina, for Appellant. Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Dulaine Lothrarp,* a North Carolina prisoner, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2254 (2000).           An appeal may not be taken

from the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.              28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).      Lothrarp argues, by counsel, that the

district court incorrectly concluded that he had failed to exhaust

his present federal claim under In re Winship, 397 U.S. 358 (1970),

in state court.

            We have independently reviewed the record, including the

detailed record of the state court appellate proceedings, and we

conclude    that   Lothrarp   has   not     made   the   requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss the


     *
      It appears appellant’s name is actually spelled “Lotharp.”
We have maintained the spelling under which the case was docketed
in the district court.

                                    - 2 -
appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -